Exhibit 10.5

 

ENERGY XXI GULF COAST, INC.

2016 LONG TERM INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNIT

 



[Name of Grantee]



 

 

You have been awarded restricted stock units with respect to shares of common
stock, par value $0.01 per share (“Stock”), of Energy XXI Gulf Coast, Inc., a
Delaware corporation (the “Company”), pursuant to the terms and conditions of
the Energy XXI Gulf Coast, Inc. 2016 Long Term Incentive Plan (the “Plan”) and
the Restricted Stock Unit Agreement attached hereto (together with this Notice
of Grant, the “Agreement”). Capitalized terms not defined herein shall have the
respective meanings specified in the Plan or the Agreement, as applicable.

 

Restricted Stock Units:   You have been awarded a restricted stock unit award
with respect to ________ shares of Stock, subject to adjustment as provided in
the Plan (the “Award”).       Grant Date:   ________ (“Grant Date”)      
Vesting Schedule:   Except as otherwise provided in the Plan,  the Agreement or
any other agreement between you and the Company, the Award shall vest as
follows:  (i) 33% of the shares of Stock subject to the Award on the Grant Date
shall vest on the first anniversary of the Grant Date; (ii) 33% of the shares of
Stock subject to the Award on the Grant Date shall vest on the second
anniversary of the Grant Date; and (iii) the remaining 34% of the shares of
Stock subject to the Award on the Grant Date shall vest on the third anniversary
of the Grant Date, in each case provided you remain continuously in service with
the Company through the applicable vesting date (each, a “Vesting Date”) in
accordance with Section 5 of the Agreement.       Change of Control:   Upon a
Change of Control prior to the vesting of the Award, the Forfeiture Restrictions
shall lapse and the Award shall fully accelerate and be settled in accordance
with Section 4 of the Agreement.

 

  

 

 

  ENERGY XXI GULF COAST, INC.       By:        Name:     Title:

 

Acknowledgment, Acceptance and Agreement:

 

By accepting this Notice of Grant, I hereby acknowledge receipt of the Agreement
and the Plan, accept the Award granted to me and agree to be bound by the terms
and conditions of this Notice of Grant, the Agreement and the Plan.

 

By:       [Name of Grantee]  

 



 

  

 

 

ENERGY XXI GULF COAST, INC.

2016 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock Unit (“Notice of Grant”) by and between
Energy XXI Gulf Coast, Inc., a Delaware corporation (the “Company”), and you;

 

WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this restricted stock unit award;

 

WHEREAS, the Company adopted the Energy XXI Gulf Coast, Inc. 2016 Long Term
Incentive Plan, as it may be amended from time to time (the “Plan”), under which
the Company is authorized to grant restricted stock units to certain employees,
directors and other service providers of the Company and certain Affiliates;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the
respective meanings set forth in the Plan or the Notice of Grant; and

 

WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.

 

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

1.          The Grant. Subject to the conditions set forth below, the Company
hereby grants you, effective as of the Date of Grant set forth in the Notice of
Grant, an award consisting of an aggregate number of Restricted Stock Units,
whereby each Restricted Stock Unit represents the right to receive one share of
Stock, in accordance with the terms and conditions set forth herein and in the
Plan (the “Award”).

 

2.          No Shareholder Rights. The Restricted Stock Units granted pursuant
to this Agreement do not and shall not entitle you to any rights of a holder of
Stock prior to the date shares of Stock are issued to you in settlement of the
Award.

 

3.          Restrictions; Forfeiture. The Restricted Stock Units are restricted
in that they (i) may not be sold, transferred or otherwise alienated or
hypothecated until these restrictions are removed or expire as contemplated in
Section 5 of this Agreement and as described in the Notice of Grant and (ii) may
be forfeited to the Company (the “Forfeiture Restrictions”). Your rights with
respect to the Restricted Stock Units shall remain forfeitable at all times
prior to the date on which the Forfeiture Restrictions lapse.

 

  

 

 

4.          Issuance of Stock. Except as otherwise set forth in the Notice of
Grant, no shares of Stock shall be issued to you prior to the applicable Vesting
Date. The Company shall, promptly and within 60 days of the applicable Vesting
Date (or, if earlier, a Change of Control), cause to be issued Stock registered
in your name in payment of such vested Restricted Stock Units upon receipt by
the Company of any required tax withholding. The Company shall evidence the
Stock to be issued in payment of such vested Restricted Stock Units in the
manner it deems appropriate. The value of any fractional Restricted Stock Units
shall be rounded down at the time Stock is issued to you in connection with the
Restricted Stock Units. No fractional shares of Stock, nor the cash value of any
fractional shares of Stock, will be issuable or payable to you pursuant to this
Agreement. The value of such shares of Stock shall not bear any interest owing
to the passage of time. Neither this Section 4 nor any action taken pursuant to
or in accordance with this Section 4 shall be construed to create a trust or a
funded or secured obligation of any kind.

 

5.          Expiration of Restrictions and Risk of Forfeiture. The restrictions
on the Restricted Stock Units granted pursuant to this Agreement, including the
Forfeiture Restrictions, will expire as set forth in the Notice of Grant and
shares of Stock that are nonforfeitable and transferable will be issued to you
in payment of your vested Restricted Stock Units as set forth in Section 4,
provided that you remain in the employ of, or a service provider to, the Company
or its Subsidiaries until the applicable dates set forth in the Notice of Grant.

 

6.          Termination of Services. Subject to Section 31 and your Notice of
Grant, if your service relationship with the Company or any of its Subsidiaries
is terminated for any reason, then those Restricted Stock Units for which the
Forfeiture Restrictions have not lapsed as of the date of termination shall
become null and void and those Restricted Stock Units shall be forfeited to the
Company. The Restricted Stock Units for which the Forfeiture Restrictions have
lapsed as of the date of such termination, including Restricted Stock Units for
which the restrictions lapsed in connection with such termination, shall not be
forfeited to the Company and shall be settled as set forth in Section 4.

 

7.          Leave of Absence. Subject to Section 409A of the Code, with respect
to the Award, the Company may, in its sole discretion, determine that if you are
on an approved leave of absence for any reason you will be considered to still
be in the employ of, or providing services for, the Company, provided that
rights to the Restricted Stock Units during a leave of absence will be limited
to the extent to which those rights were earned or vested when the leave of
absence began.

 

8.          Payment of Taxes. The Company may require you to pay to the Company
(or the Company’s Subsidiary if you are an employee of a Subsidiary of the
Company) an amount the Company deems necessary or appropriate to satisfy its (or
its Subsidiary’s) current or future obligation to withhold federal, state or
local income or other taxes that you incur as a result of the Award. With
respect to any tax withholding, you may (a) direct the Company to withhold from
the shares of Stock to be issued to you under this Agreement the number of
shares necessary to satisfy the Company’s obligation to withhold taxes, which
determination will be based on the shares’ Fair Market Value at the time such
determination is made; (b) deliver to the Company shares of Stock sufficient to
satisfy the Company’s tax withholding obligations, based on the shares’ Fair
Market Value at the time such determination is made; (c) deliver cash to the
Company sufficient to satisfy its tax withholding obligations; or (d) satisfy
such tax withholding through any combination of subparagraphs (a), (b) and (c).
If you desire to elect to use the stock withholding option described in
subparagraph (a), you must make the election at the time and in the manner the
Company prescribes. If such tax obligations are satisfied under subparagraph (a)
or (b), the maximum number of shares of Stock that may be so withheld or
surrendered shall be the number of shares of Stock that have an aggregate Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment with
respect to such Award. If you are not subject to Section 16 of the Exchange Act,
the Company, in its discretion, may deny your request to satisfy its tax
withholding obligations using a method described under subparagraph (a), (b), or
(d). In the event the Company determines that the aggregate Fair Market Value of
the shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you must pay to
the Company, in cash, the amount of that deficiency immediately upon the
Company’s request.

 

 2 

 

 

9.          Compliance with Securities Law. Notwithstanding any provision of
this Agreement to the contrary, the issuance of Stock will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Stock may then be listed. No Stock will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. YOU ARE CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF RESTRICTED
STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Stock available for issuance.

 

10.         Adjustments. The terms of the Award, including the number and type
of shares subject to the Award, shall be subject to adjustment in accordance
with Section 8 of the Plan.

 

11.         Right of First Refusal. Stock acquired pursuant hereto is subject to
the provisions of Section 9(b) of the Plan.

 

12.         Purchase Option. Stock acquired pursuant hereto is subject to the
provisions of Section 9(c) of the Plan.

 

 3 

 

 

13.         Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to this Agreement on all
certificates representing shares issued with respect to this Award.

 

14.         Right of the Company and Subsidiaries to Terminate Services. Nothing
in this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interferes in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.

 

15.         Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

 

16.         No Liability for Good Faith Determinations. The Company and the
members of the Board shall not be liable for any act, omission or determination
taken or made in good faith with respect to the Plan, this Agreement or the
Restricted Stock Units granted hereunder.

 

17.         Execution of Receipts and Releases. Any payment of cash or any
issuance or transfer of shares of Stock or other property to you, or to your
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

 

18.         No Guarantee of Interests. The Board and the Company do not
guarantee the Stock of the Company from loss or depreciation.

 

19.         Company Records. Records of the Company or its Subsidiaries
regarding your period of service, termination of service and the reason(s)
therefor, and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.

 

20.         Notice. All notices required or permitted under this Agreement must
be in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

 

21.         Waiver of Notice. Any person entitled to notice hereunder may waive
such notice in writing.

 

22.         Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

23.         Severability. If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

 4 

 

 

24.         Company Action. Any action required of the Company shall be by
resolution of the Board, an authorized committee of the Board or by a person or
entity authorized to act by resolution of the Board.

 

25.         Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

26.         Governing Law. All questions arising with respect to the provisions
of this Agreement shall be determined by application of the laws of Delaware,
without giving any effect to any conflict of law provisions thereof, except to
the extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

 

27.         Consent to Texas Jurisdiction and Venue. You hereby consent and
agree that state courts located in Harris County, Texas and the United States
District Court for the Southern District of Texas each shall have personal
jurisdiction and proper venue with respect to any dispute between you and the
Company arising in connection with the Restricted Stock Units or this Agreement.
In any dispute with the Company, you will not raise, and you hereby expressly
waive, any objection or defense to such jurisdiction as an inconvenient forum.

 

28.         Amendment. This Agreement may be amended the Board or by the
Committee at any time (a) without your consent, so long as the amendment does
not materially and adversely affect your rights under the Award, or (b) with
your consent. For purposes of clarity, any adjustment made to the Award pursuant
to Section 8 of the Plan will be deemed not to materially and adversely affect
your rights under this Award.

 

29.         Clawback. This Agreement and your Award is subject to any written
clawback policies of the Company. Any such policy may subject your Award and
amounts paid or realized with respect to your Award to reduction, cancelation,
forfeiture or recoupment if certain specified events or wrongful conduct occur,
including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to this Award.

 

30.         Nonqualified Deferred Compensation Rules.

 

(a)          Notwithstanding any provision of this Agreement to the contrary,
all provisions of this Agreement are intended to comply with the Nonqualified
Deferred Compensation Rules or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from the Nonqualified Deferred Compensation Rules either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from the Nonqualified Deferred Compensation Rules to
the maximum extent possible. Any payments to be made under this Agreement upon a
termination of your employment shall only be made if such termination of
employment constitutes a “separation from service” under the Nonqualified
Deferred Compensation Rules.

 

 5 

 

 

(b)          Notwithstanding any provision in this Agreement to the contrary,
(i) if any payment or benefit provided for herein would be subject to additional
taxes and interest under the Nonqualified Deferred Compensation Rules if your
receipt of such payment or benefit is not delayed until the earlier of (A) your
death or (B) the date that is six months after the date of your separation from
service (such date, the “Section 409A Payment Date”), then such payment or
benefit shall not be provided to you (or your estate, if applicable) until the
Section 409A Payment Date or (ii) if the payments hereunder constitute
Nonqualified Deferred Compensation, then each such payment that is conditioned
upon your execution of a release and that is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, shall be paid or provided in the later of the two taxable years.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, the Nonqualified Deferred Compensation Rules and in no event
shall the Company or its Affiliates be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by you on
account of non-compliance with the Nonqualified Deferred Compensation Rules.

 

31.         The Plan. This Agreement and the Notice of Grant are subject to all
the terms, conditions, limitations and restrictions contained in the Plan. In
the event of any conflict or inconsistency between any terms and conditions of
this Agreement, the Notice of Grant, and the terms and provisions of an
employment agreement, consulting agreement, severance or change in control
agreement, if any, between you and the Company or any Subsidiary or other
Affiliate (the “Employment Agreement”), the terms and conditions of the
Employment Agreement shall be controlling. Taking into account the provisions of
Section 6(a) of the Plan, if there is any conflict or inconsistency between the
Plan and the Notice of Grant, this Agreement, or the Employment Agreement, then
you acknowledge and agree that those terms of the Plan shall control and, if
necessary, the applicable terms of the Notice of Grant, this Agreement, or the
Employment Agreement shall be deemed amended so as to carry out the purpose and
intent of the Plan.

 

[Remainder of page intentionally left blank]

 

 6 

 

